Case 2:19-cv-20442-SDW-LDW Document 32 Filed 05/20/20 Page 1 of 2 PageID: 6911



 NOT FOR PUBLICATION

                                  UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEW JERSEY

     WERNY CASTRO, on behalf of himself and                     No. 19-20442 (SDW)(LDW)
     all others similarly situated,

                                      Plaintiff,
                                                                 ORDER
                       v.

     LINDEN BULK TRANSPORTATION LLC
     A/K/A ODYSSEY LBT LLC, ET AL.,                              May 20, 2020

                                      Defendants.

 WIGENTON, District Judge.

            Before this Court is the Report and Recommendation (“R&R”) entered on April 20, 2020,

 by Magistrate Judge Leda D. Wettre (“Judge Wettre”), (D.E. 27), recommending that Plaintiff’s

 motion to remand this matter to the Superior Court of New Jersey, Law Division, Essex County

 be granted. Defendants filed objections to the R&R on May 4, 2020, (D.E. 30), 1 and Plaintiff

 responded on May 18, 2020, (D.E. 31.) This Court has reviewed the reasons set forth by Judge

 Wettre in the R&R and the parties’ briefs as well as the other documents in this matter. Based on

 the foregoing, and for good cause shown, it is hereby

            ORDERED that the R&R of Judge Wettre, (D.E. 27), is ADOPTED as the conclusions

 of law of this Court. Plaintiff’s motion to remand this matter to the Superior Court of New Jersey,

 Law Division, Essex County (D.E. 8) shall be GRANTED; and it is further

            ORDERED that Defendants’ motion to dismiss (D.E. 14) shall be DISMISSED AS

 MOOT.

            SO ORDERED.


 1
     Defendants’ opposition was improperly filed as motion to appeal Judge Wettre’s recommendation.
Case 2:19-cv-20442-SDW-LDW Document 32 Filed 05/20/20 Page 2 of 2 PageID: 6912



                                         ___/s/ Susan D. Wigenton_____
                                         SUSAN D. WIGENTON, U.S.D.J.

 Orig: Clerk
 cc:   Parties
       Leda D. Wettre, U.S.M.J.
